Citation Nr: 1760054	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-45 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for second degree burns of the right hand and thumb prior to September 10, 2013.

2.  Entitlement to a rating in excess of 10 percent for second degree burns of the right hand and thumb from September 10, 2013.

3.  Entitlement to a compensable rating for a left inferior lip scar prior to June 8, 2009.

4.  Entitlement to a rating in excess of 10 percent for a left inferior lip scar from June 8, 2009.

5.  Entitlement to a rating in excess of 40 percent for second and third degree burns of the upper abdomen, thorax, and neck to include sensory loss.

6.  Entitlement to a separate rating for burns of the neck.

7.  Entitlement to a rating in excess of 20 percent for third degree burns of the right upper extremity to include sensory loss.

8.  Entitlement to a rating in excess of 20 percent for limitation of motion of the neck.

9.  Entitlement to a rating in excess of 20 percent for limitation of motion of the right shoulder.

10.  Entitlement to a rating in excess of 10 percent for limitation of motion of the right elbow prior to September 10, 2013.

11.  Entitlement to a rating in excess of 20 percent for limitation of motion of the right elbow from September 10, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1979 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a November 2009 rating decision, the RO granted an increased 10 percent rating for second degree burns of the right hand and thumb effective October 11, 2006, the date of the claim for increase.  The RO also granted an increased 10 percent rating for left inferior lip scar, effective June 8, 2009.  Both awards represent less than the maximum benefit available under VA law and regulations.  AB v. Brown, 6 Vet. App. 35 (1993).

In a July 2013 decision, the Board, inter alia, remanded the issues on appeal for further development.

In a January 2014 rating decision, the RO granted a separate rating for limitation of pronation of the right elbow and assigned a 20 percent rating effective September 10, 2013.  AB, supra; see also rating decision (informing the Veteran that "[t]his decision is ancillary to the issues on appeal.  It is regarded as inextricably intertwined with the appellate issues decided herein.  No further action is required.").

In a February 2017 decision, the Board remanded the issues on appeal for further development.

In a July 2017 rating decision, the RO granted a separate 30 percent rating effective September 10, 2013 for scars associated with residuals of third degree burn scars right arm and forearm to include sensory loss, and a separate noncompensable rating effective October 11, 2006 for limitation of motion of the right thumb.  AB, supra.  The RO also granted a separate 20 percent rating effective September 10, 2013 for limitation of flexion of the right elbow.  Id.

The issues of entitlement to increased ratings for limitation of motion of the neck, right shoulder, and right elbow are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 10, 2013, the area of the burn on the right hand and thumb was equal to or greater than 39 sq. cm. but less than 77 sq. cm.

2.  From September 10, 2013, the area of the burn on the right hand and thumb was 168 sq. cm.

3.  Prior to June 8, 2009, the left inferior lip scar did not manifest in visible or palpable tissue loss or gross distortion or asymmetry of one feature or paired set of features, and it did not manifest in any characteristics of disfigurement.

4.  From June 8, 2009, the left inferior lip scar manifested in one characteristic of disfigurement.

5. The current 40 percent rating for second and third degree burns of the upper abdomen, thorax, and neck to include sensory loss is the highest rating available under Diagnostic Code 7108 and has been in effect for over 20 years.

6.  The Veteran's burns of the neck manifest in six characteristics of disfigurement.

7.  For the entire appeal period, the combined size of the scars on the right arm and right forearm exceeded 77 sq. cm. but was less than 465 sq. cm.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for second degree burns of the right hand and thumb prior to September 10, 2013 have not been met.  38 U.S.C. §§ 1155, 1159, 5107 (2014); 38 C.F.R. §§ 3.951(b), 4.1-4.16, 4.118, Diagnostic Code 7801 (2017).

2.  The criteria for a 20 percent rating, but no higher, for second degree burns of the right hand and thumb from September 10, 2013 is granted.  38 U.S.C. §§ 1155, 1159, 5107 (2014); 38 C.F.R. §§ 3.951(b), 4.1-4.16, 4.118, Diagnostic Code 7801 (2017).

3.  The criteria for a compensable rating for a left inferior lip scar prior to June 8, 2009 is denied.  38 U.S.C. §§ 1155, 1159, 5107 (2014); 38 C.F.R. §§ 3.951(b), 4.1-4.16, 4.118, Diagnostic Code 7800 (2017).

4.  The criteria for a rating in excess of 10 percent for a left inferior lip scar from June 8, 2009 is denied.  38 U.S.C. §§ 1155, 1159, 5107 (2014); 38 C.F.R. §§ 3.951(b), 4.1-4.16, 4.118, Diagnostic Code 7800 (2017).

5.  The criteria for a rating in excess of 40 percent for second and third degree burns of the upper abdomen, thorax, and neck to include sensory loss is denied.  38 U.S.C. §§ 1155, 1159, 5107 (2014); 38 C.F.R. §§ 3.951(b), 4.1-4.16, 4.118, Diagnostic Code 8599-7801 (2017).

6.  The criteria for a separate 80 percent rating for burns of the neck is granted.  38 U.S.C. §§ 1155, 1159, 5107 (2014); 38 C.F.R. §§ 3.951(b), 4.1-4.16, 4.118, Diagnostic Code 7801 (2017).

7.  The criteria for a rating in excess of 20 percent for third degree burns of the right upper extremity to include sensory loss is denied.  38 U.S.C. §§ 1155, 1159, 5107 (2014); 38 C.F.R. §§ 3.951(b), 4.1-4.16, 4.118, Diagnostic Code 8599-7801 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155 (2012).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Effective October 23, 2008, the rating criteria for skin disabilities were revised.  A veteran whose scars were rated by VA under  a prior version of diagnostic codes (DCs) 7800, 7801, 7802, 7803, 7804, or 7805, as in effect prior to October 28, 2008, may request review under DCs 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under DCs 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.

In this instance, the current appeal arises from an application for benefits received by VA on October 11, 2006, and the Veteran did request review under DCs 7800, 7801, 7802, 7804, and 7805 as revised effective October 23, 2008.  See August 2014 VA Form 21-4138.  Accordingly, these revisions are for consideration in the current appeal.  38 C.F.R. § 4.118.


Legal Criteria Prior to October 23, 2008 Revision

Scars are evaluated pursuant to Diagnostic Codes (DCs) 7800, 7801, 7802, 7803, 7804, and 7805.  38 C.F.R. § 4.118 (2007).

Disfigurement of the head, face, or neck is rated pursuant to DC 7800.  Under DC 7800, a 10 percent rating is warranted for one characteristic of disfigurement.  A 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating, the highest rating available under DC 7800, is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

Note (1) following DC 7800 identifies 8 characteristics of disfigurement, for the purposes of evaluation under § 4.118: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note (2) following DC 7800 is not relevant to this appeal.  Note (3) following DC 7800 indicates that unretouched color photographs should be considered when evaluating under these criteria.

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated pursuant to DC 7801.  Under DC 7801, a 10 percent rating is warranted for scar(s) with an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted for scar(s) with an area or areas exceeding 12 square inches (77 sq. cm.).  A 30 percent rating is warranted for scar(s) with an area or areas exceeding 72 square inches (465 sq. cm.).  A 40 percent rating, the highest rating available under DC 7801, is warranted for scar(s) with an area or areas exceeding 144 square inches (929 sq. cm.).

Note (1) following DC 7801 indicates that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this Part.  Note (2) following DC 7801 indicates that a deep scar is one associated with underlying soft tissue damage.

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion are rated pursuant to DC 7802.  Under DC 7802, a 10 percent rating is warranted for scar(s) with an area or areas of 144 square inches (929 sq. cm.) or greater.

Note (2) following DC 7802 indicates that a superficial scar is one not associated with underlying soft tissue damage.

Scars, superficial, unstable, are rated 10 percent under DC 7803.  Note (1) following DC 7803 indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Scars, superficial, painful on examination, are rated 10 percent under DC 7804.  Note (2) following DC 7804 indicates that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even through amputation of part would not warrant a compensable evaluation.

DC 7805 provides that scars, other, will be rated on limitation of function of the affected part.

Legal Criteria following October 23, 2008 Revision

Scars are evaluated pursuant to DCs 7800, 7801, 7802, 7804, and 7805.  38 C.F.R. § 4.118 (2017).

Scars or disfigurement of the head, face, or neck are rated pursuant to DC 7800.  The rating criteria are the same as noted above for the period prior to October 23, 2008.  The revision amended DC 7800 by adding two Notes.  Note (4) instructs to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate DCs and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this DC.  Note (5) indicates that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Scars, not of the head, face, or neck that are deep and nonlinear are rated pursuant to DC 7801.  The rating criteria are the same as noted above for the period prior to October 23, 2008.

Note (1) following DC 7801 indicates that a deep scar is one associated with underlying soft tissue damage.

Note (2) following DC 7801 states: If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combines the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.

DC 7802 provides a 10 percent rating for scars that are nonlinear, superficial, and not located on the head, face, or neck, that are of an area or areas of 144 square inches or greater.  Note (1) following DC 7802 defines a superficial scar as one not associated with underlying soft tissue damage.  Note (2) following DC 7802 conveys the same instructions as Note (2) following DC 7801; however, it defines qualifying scars as scars that are nonlinear, superficial, and are not located on the head, face, or neck.

Under the revised criteria, DC 7803 was rescinded.

Scars that are unstable or painful are rated pursuant to DC 7804.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note (1) defines an unstable scar as one where there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC when applicable.

DC 7805 instructs to evaluate any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.

I.  Second Degree Burns of the Right Hand and Thumb

The Veteran seeks a rating in excess of 10 percent for his burn scar of the right hand and thumb.  The claim for an increased rating was filed on October 11, 2006; the appeal period pre-dates the filing of the claim by one year.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds the Veteran's burn scar of the hand and thumb warrants a 10 percent rating prior to September 10, 2013 and a 20 percent rating thereafter.

Preliminarily, the Board notes that the disability has been service connected since May 18, 1993.  Since service connection for this disability has been in effect for over 10 years and there is no evidence the original grant was based on fraud or that the Veteran did not have the requisite service or character of discharge, service connection for this disability is protected under 38 U.S.C. § 1159.  The current 10 percent rating has been in effect since October 11, 2006.  This is more than 10 years but less than 20 years.  Accordingly, the compensable 10 percent rating is not protected under 38 C.F.R. § 3.951(b).

The Veteran underwent a VA examination in January 2007.  The Veteran reported subjective numbness.  On objective examination, two scars were noted.  On the right dorsal hand, there was a level scar measuring about 8 cm. by 4 cm. with disfigurement, hyperpigmentation of more than six square inches, and abnormal texture of more than six square inches.  There was no tenderness, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, inflammation, or edema.  On the right dorsal thumb, there was a level scar measuring about 5 cm. by 2 cm. with disfigurement and hyperpigmentation of less than six square inches.  There was no tenderness, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, abnormal texture, inflammation, or edema.  Hand tremor was absent on examination.  

The Veteran underwent a VA examination in June 2009.  He reported hypersensitivity over the dorsal aspect of the right hand with feeling of pulling when he does hard labor such as sawing or hammering.  On objective examination, the size of the scars on the dorsum of the right hand and base of the dorsal aspect of the thumb was 9 cm. by 4.5 cm., which represented 39 sq. cm. of skin involvement.  The scars were noted to be the result of second and third degree burns, and 50 percent of the scars were considered deep.  With regard to functional impairment, the examiner wrote that the pulling in the scar on the dorsal aspect of the right arm and hand would prevent the Veteran from doing labor with a saw and hammer but not with less physical types of employment.

The Veteran underwent a VA examination in February 2011 to assess the arthritis in his right hand.  In pertinent part, the examination report showed a diagnosis of burn scar right thumb with mild limitation of motion but no residual functional deficit.

The Veteran underwent a VA examination in September 2013.  The examiner identified six burn scars located on the left lower lip, neck, right upper arm, right forearm, right hand, and anterior chest.  The Veteran reported that all of the scars are numb and when it is cold outside they become painful and stiff.  The scars were not described as unstable and, as a result, they were not considered painful and unstable.  The results of the physical examination were separated by anatomical area.  The scar on the right hand was found to be numb to touch with irregular skin surface.  The scar on the right hand measured 14 cm. by 12 cm.

The Veteran underwent a VA peripheral nerves examination in April 2016.  With regard to the scars on the right upper extremity and hand and thumb, the examiner found there was injury to cutaneous nerves in the area of the burns due to eschar formation; the related symptomatology was not due to an actual peripheral nerve injury.  The identified symptoms were moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  Muscle strength testing of right hand grip and pinch showed abnormal results; however, the examiner attributed this to nonservice-connected carpal tunnel syndrome.  Sensory testing of the hand and fingers showed decreased sensation to light touch.  The associated peripheral nerve group was the right upper radicular group and the severity of impairment was described as mild incomplete paralysis.  However, it is again noted that the examiner found that there was no actual peripheral nerve injury; rather there was damage to the cutaneous nerves at the site of the scar.  The examiner also noted that a September 2015 electromyography showed C6/C7 poly radiculopathy that was unrelated to the burn scars.  The Veteran reported that the neurological symptoms interfere with his ability to wear clothes so he has to wear loose clothing; he also reported difficulty with household chores.

The Veteran underwent a VA examination in March 2017.  On physical examination, a burn scar was noted.  The scar was numb to touch with irregular skin surface around the thumb, and deep and non-linear.  The scar measured 14 cm. by 12 cm.  The Veteran also reported that he experiences a significant psychosocial impact from the burn scars and disfigurement.  He reported that he does not feel comfortable being around people that do not know him.

The Board first considers the assigned rating under the criteria prior to revision on October 23, 2008.

Evaluation of this disability under DC 7800 is inappropriate because it is not of the head, face, or neck.  Evaluations under DCs 7802, 7803, and 7804 are inappropriate because it is not superficial.  Evaluation under DC 7801 is appropriate because the scar is deep and causes limitation of motion.

The rating criteria of DC 7801 focus on the size of the area the scar covers.  The January 2007 VA examination report showed two scars, one measuring 32 sq. cm. and another measuring 10 sq. cm., for a combined size of 42 sq. cm.  The Board considers their combined size because they are not in widely separated areas.  38 C.F.R. § 4.118, DC 7801, Note (1).  

The June 2009 VA examination showed one scar that measured 39 sq. cm.  The September 2013 and March 2017 VA examination reports showed a scar that measured 168 sq. cm.  Thus, prior to September 10, 2013, the area of the scar was equal to or greater than 39 sq. cm. but less than 77 sq. cm., corresponding to a 10 percent rating.  From September 10, 2013 onward, the scar measured 168 sq. cm., corresponding to a 20 percent rating.  Ratings in excess of 10 or 20 percent for the respective periods are not warranted because the evidence did not show the scars covered a larger area than that noted above.

The Board next considers the assigned rating under the criteria after revision on October 23, 2008.

Evaluation under DC 7800 is inappropriate because the disability is not of the head, face, or neck.  Evaluation under DC 7802 is inappropriate because the scar is not superficial; therefore, it is not a qualifying scar.  As will be discussed below in the evaluation of burns of the right upper extremity, in a January 2017 rating decision the RO granted a separate 30 percent rating under DC 7804; this is the highest rating available under DC 7804.  

Evaluation under DC 7801 is appropriate because the scar is deep and nonlinear; it is considered a qualifying scar under this DC.  As with prior to the revision of the rating criteria, the current criteria are based upon the size of the current scar.  The ratings available and the criteria - pertaining to size of the scar(s) - required to obtain each particular rating are the same after the revision.  

Applying the same facts as noted above, the same conclusion is reached based on the revised criteria.  A 10 percent rating is warranted prior to September 10, 2013 and a 20 percent rating is warranted thereafter.  Ratings in excess of 10 or 20 percent for the respective periods are not warranted because the evidence did not show the scars covered a larger area than that noted above.

The Board has considered whether separate ratings are warranted.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

The Veteran experiences neurological impairment from cutaneous nerve damage in the area of the burn associated with the upper radicular group.  Cutaneous nerve damage associated with the upper radicular group is already considered in the evaluation of burn scars of the right upper extremity - inclusive of the right hand and thumb - which will be discussed below.  As such, a separate rating cannot be assigned due to the rules against pyramiding.  38 C.F.R. § 4.14.

The Veteran experiences limitation of motion of the right thumb associated with this scar.  In a July 2017 rating decision, the RO assigned a noncompensable rating for this disability effective October 11, 2006.  As of yet, the Veteran has not appealed the initial rating or effective date of this assignment; the time allowed to appeal this decision has not expired.

The Veteran experiences a psychosocial impact associated with the burn scars, in general.  The Board notes the service-connected for posttraumatic stress disorder (also claimed with symptoms of insomnia and depression) secondary to his residual burn trauma scars, and the psychosocial impact he refers to is properly evaluated within that disability, which is not on appeal before the Board.  

In sum, the Veteran's burn scar of the hand and thumb warrants a 10 percent rating prior to September 10, 2013 and a 20 percent rating thereafter.

II.  Left Inferior Lip Scar

The Veteran seeks an increased evaluation for his left inferior lip scar, rated noncompensable prior to June 8, 2009 and rated 10 percent thereafter.  The claim for an increased rating was filed on October 11, 2006; the appeal period pre-dates the filing of the claim by one year.  Gaston, 605 F.3d at 982.  For the reasons that follow, the Board finds that an increased rating is not warranted.

Preliminarily, the Board notes that this disability has been service connected since April 6, 1995; thus, 38 U.S.C. § 1159 is applicable.  The disability was claimed as burns to the lower lip as secondary to the service-connected disability of third degree burn scars, thorax and neck.  Service connection was granted in a July 1995 rating decision.  The disability was characterized as loss of sensation left inferior lip skin, and a noncompensable rating was assigned under DC 8405.  In a November 2009 rating decision, the RO recharacterized the disability to "scar, left inferior lip skin secondary to burns" and increased the rating to 10 percent under DC 7800.  

The Board finds that the ROs action did not constitute a severance of service connection under § 1159.  The initial grant of service connection was based on the same, current disability; the examination which that grant was based on simply did not note the existence of an actual scar, which more recent examinations have shown to exist.  The ROs actions effectively corrected a prior error and assigned the proper DC to the disability.  This type of corrective action does not constitute a severance of service connection.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011) (change in DC to correspond to the appropriate situs of a disability does not constitute severance under § 1159).  The Board also notes that, while this disability has been service connected for over 20 years, a compensable rating has only been in effect since June 8, 2009 - less than 10 years.  Accordingly, there is no protected compensable rating under 38 C.F.R. § 3.951(b).

The Veteran underwent a VA examination in January 2007.  The neurological portion of the objective examination showed normal cranial nerves.  The examiner continued the diagnosis of loss of sensation of the left inferior lip skin, and noted that numbness was only subjective and not objectively shown.

The Veteran underwent a VA examination in June 2009.  There was a scar on the lower lip that the Veteran reported causes numbness and tingling.  On objective examination, the size of the scar was 2 inches by 2 inches in length and 0.5 inch in width.  The scar was not painful on examination.  There was no breakdown of the skin.  The scar was superficial.  There was no disfigurement of the head, face, or neck.  There was no distortion.  There was no asymmetry.  The examiner wrote, "There is no discernible scar on the left side, totally asymptomatic and not definable."

The Veteran underwent a VA examination in September 2013.  In pertinent part, the examiner identified six burn scars located on the left lower lip, neck, right upper arm, right forearm, right hand, and anterior chest.  The Veteran reported that all of the scars are numb and when it is cold outside they become painful and stiff.  The scars were not described as unstable and, as a result, they were not considered painful and unstable.  Physical examination of the left lip showed a single linear scar that measured 4 cm. by 0.2 cm.  The scar was noted to cause disfigurement, described as irregular texture of the lip.  There was not gross distortion or asymmetry of facial features or visible or palpable tissue loss.

The Veteran underwent a VA examination in April 2016.  The Veteran reported numbness in the central area of the scar, tingling, pain, and burning sensation that worsens when weather gets cold.  The scar measured 4 cm. by 0.2 cm.  No peripheral nerve or cutaneous nerve damage was noted by the examiner.

The Veteran underwent a VA examination in March 2017.  The findings were the same as that noted in the September 2013 VA examination report.  The Veteran also reported that he experiences a significant psychosocial impact from the burn scars and disfigurement.  He reported that he does not feel comfortable being around people that do not know him.

The Board first considers the assigned rating under the criteria prior to revision on October 23, 2008.

Evaluation of this disability under DCs 7801 and 7802 is inappropriate because it is not a scar of other than the head, face, or neck.  Evaluation under DCs 7803 and 7804 is inappropriate because it is not unstable or painful on examination.  Evaluation under DC 7800 is appropriate because the scar is of the head, face, or neck.

Based on the evidence of record, the Board finds that one characteristic of disfigurement is shown as of June 8, 2009, the date of the VA examination.  This characteristic of disfigurement is that the scar is at least a quarter inch wide at its widest part.  See June 2009 VA examination report (the scar is 0.5 inches wide).  The scar is also shown to cause irregular skin texture.  The size of this abnormality does not exceed 6 square inches; therefore, it is not considered a characteristic of disfigurement under 38 C.F.R. § 4.118.  There is also no gross tissue loss or gross distortion or asymmetry of one feature or paired set of features.  Accordingly, a 10 percent rating is warranted under DC 7800 from June 8, 2009 onward.  

Prior to June 8, 2009, the criteria for a compensable rating under DC 7800 were not met.  Accordingly, for that period, a noncompensable rating is warranted.  38 C.F.R. § 4.31.  The Board has considered whether a rating in excess of 10 percent is warranted from June 8, 2009 onward but finds that it is not because there are no additional characteristics of disfigurement and there is no gross tissue loss or gross distortion or asymmetry of two or more features or paired sets of features.

The Board next considers the assigned rating under the criteria after revision on October 23, 2008.

Evaluation under DCs 7801 and 7802 is inappropriate because the lip scar is located on the face and, therefore, not a qualifying scar.  As will be discussed below in the evaluation of burns of the right upper extremity, in a January 2017 rating decision the RO granted a separate 30 percent rating under DC 7804; this is the highest rating available under DC 7804.  

Evaluation under DC 7800 is appropriate because the scar is of the head, face, or neck.  The rating criteria for DC 7800 after the October 23, 2008 revision are effectively the same as the criteria prior to the revision, with the exception of the addition of Notes (4) and (5).  The same analysis and conclusion conducted above using the prior criteria is applicable here.  Accordingly, a noncompensable rating is warranted prior to June 8, 2009 and a 10 percent rating is warranted thereafter.

The Board has considered whether separate ratings are warranted.  Esteban, 6 Vet. App. at 261.  

The Veteran experiences subjective neurological symptoms related to this disability.  These were the basis for his prior noncompensable evaluation under DC 8405.  The DC was switched to DC 7800 to allow for a compensable evaluation at the earliest date which it was warranted.  A separate rating for these symptoms is not warranted because there is no objective neurological diagnosis.  One was not found on examination in April 2016, and the Veteran is not competent to provide one himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran experiences a psychosocial impact associated with the burn scars, in general.  The Board notes he service-connected for posttraumatic stress disorder (also claimed with symptoms of insomnia and depression) secondary to his residual burn trauma scars, and the psychosocial impact he refers to is properly evaluated within that disability, which is not on appeal before the Board.  

In sum, the Veteran's left inferior lip scar warrants a noncompensable rating prior to June 8, 2009 and a 10 percent rating thereafter.  Entitlement to an increased evaluation is not warranted.


III.  Second and Third Degree Burns of the Upper Abdomen, Thorax, and Neck to Include Sensory Loss

The Veteran seeks a rating in excess of 40 percent for second and third degree burns of the upper abdomen, thorax, and neck to include sensory loss.  The claim for an increased rating was filed on October 11, 2006; the appeal period pre-dates the filing of the claim by one year.  Gaston, 605 F.3d at 982.  For the reasons that follow, the Board finds that a rating in excess of 40 percent is not warranted but a separate 80 percent rating for the burn scar of the neck is warranted under DC 7800.

Preliminarily, the Board notes that a 40 percent rating has been in effect since December 4, 1985.  As this is over 20 years, 38 U.S.C. § 1159 is applicable and the rating is also protected under 38 C.F.R. § 3.951(b).  In an April 1996 rating decision, prior to the 20 year mark at which the rating became protected, the RO acknowledged the Veteran's complaints of sensory loss and, accordingly, amended the name of the disability by adding the words "residuals of" to the beginning of the name and "to include sensory loss" to the end of the name.  

In an April 2007 rating decision, after the rating had become protected on December 4, 2005, the RO changed the DC from DC 7801 to DC 8599-7801.  This appears to indicate that the RO classified this disability as an unlisted residual disability rated by analogy to DC 7801, the same DC that it was previously rated under.  See 38 C.F.R. § 4.27.  The change in DC did not sever the disability or effectively reduce the rating; thus, there is no violation of 38 U.S.C. § 1159 or 38 C.F.R. § 3.951(b), respectively.

The Veteran underwent a VA examination in January 2007.  The Veteran reported subjective numbness.  On objective examination, the examiner found a scar at the thorax, from anterior neck to upper abdomen, measuring about 56 cm. by 39cm. with disfigurement, adherence, keloid formation of more than six square inches, hyperpigmentation of more than six square inches, and abnormal texture of more than six square inches.  There was no tenderness, ulceration, instability, tissue loss, inflammation, edema, or hypopigmentation.

The Veteran underwent a VA examination in June 2009.  He reported that the scar causes itching and burning and pulling when he attempts to turn his head from side to side.  On objective examination, the size of the scar on the neck was 8 cm. by 5 cm., which represents 40 sq. cm., and the size of the scar on the chest was 8 cm by 12 cm, which represents 96 sq. cm.  Both scars are deep.  There was no real disfigurement of the Veteran's face but there was disfigurement on the base of the neck and upper chest with contiguous scarring.  No pain was found on examination.  Regarding functional impairment, the examiner noted that although the symptoms of the neck and chest are distracting (itching, burning, and pulling), they would not prevent sedentary or physical employment.

The Veteran underwent a VA examination in September 2013.  In pertinent part, the examiner identified six burn scars located on the left lower lip, neck, right upper arm, right forearm, right hand, and anterior chest.  The Veteran reported that all of the scars are numb and when it is cold outside they become painful and stiff.  The scars were not described as unstable and, as a result, they were not considered painful and unstable.  The results of the physical examination pertaining to the scar of the anterior chest were provided in the section for scar of the trunk.  The scar was described as smooth, shiny, and numb to touch.  It was deep and non-linear.  The scar measured 63 cm. by 37 cm.  The approximate total area of the deep non-linear scar on the trunk was noted to be 3221 sq. cm. - this is a mathematical error on the part of the examiner, 63 cm. by 37 cm. equates to a total area of 2331 sq. cm.  Physical examination of the neck showed a scar that measured 15 cm. by 9 cm; equating to a total area of 135 sq. cm.  The surface contour was elevated on palpation.  The scar was noted to be hyperpigmented; cause disfigurement manifested by shininess, irregular texture, and thickened; and manifest with induration and inflexibility.  There was not gross distortion or asymmetry of facial features or visible or palpable tissue loss.

The Veteran underwent a VA examination in April 2016.  With regard to the upper abdomen, thorax, and neck scar, the examiner found there was injury to cutaneous nerves in the area of the burn due to eschar formation; related symptomatology was not due to an actual peripheral nerve injury.  The symptoms were identified as constant moderate aching pain, moderate paraesthesia, and moderate numbness.  The peripheral nerve associated with the upper abdomen, thorax, and neck scar was the thoracic spinal nerve.  The severity of impairment was described as mild incomplete paralysis.  With regard to functional impairment, the Veteran reported that burning, numbness, and tingling pain interfere with his ability to wear clothes so he has to wear loose clothing; he also reported difficulty with household chores.

The Veteran underwent a VA examination in March 2017.  The findings were the same as that noted in the September 2013 VA examination report.  The Veteran also reported that he experiences a significant psychosocial impact from the burn scars and disfigurement.  He reported that he does not feel comfortable being around people that do not know him.  Limitation of motion related to the neck scar was also noted.

This disability is currently rated 40 percent pursuant to DC 7801.  A 40 percent rating is the highest rating available under DC 7801.  This rating is also protected.  38 C.F.R. § 3.951(b).  This means that the DC cannot be changed because that would effectively reduce the rating to 0 percent and assign a separate rating under a new DC.  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  Instead, the Board may consider whether separate ratings are available that would afford a higher combined evaluation for this disability.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Ratings under DCs 7802, 7803, and 7804 are inappropriate because the scars are not superficial.  A rating under DC 7800 is appropriate; however, the DC is limited to consideration of scars of the head, face, or neck and, therefore, as related to the Veteran's disability, consideration of a separate rating under DC 7800 would be limited to the neck scar and not that of the thorax or upper abdomen (also referred to as a scar of the trunk.)  The evidence shows the neck scar does not manifest in visible or palpable tissue loss and it is not a facial feature or paired set of features.  It is 5 or more inches in length, at least one-quarter inch wide at its widest part, the surface contour of the scar is elevated on palpation, it hyperpigmented in an area exceeding six square inches, it manifests in an abnormal skin texture (shiny, irregular, thickened) in an area exceeding six square inches, and it also manifests with induration and inflexibility in an area exceeding six square inches.  Accordingly, there are six characteristics of disfigurement.  As a result, a separate 80 percent rating is assigned under DC 7800 for the burn scar of the neck.  This is the highest rating available under DC 7800.

The Veteran experiences neurological impairment from cutaneous nerve damage in the area of the burn associated with the thoracic spinal nerve.  This neurological impairment was considered in the evaluation of this disability prior to the change to a hyphenated diagnostic code and prior to the date at which the 40 percent rating became protected.  Per the April 2016 VA examination report, the symptoms include constant moderate aching pain, moderate paraesthesia, and moderate numbness.  There is also burning, tingling, and itching.  With regard to functional impairment, the Veteran reported that burning, numbness, and tingling pain interfere with his ability to wear clothes so he has to wear loose clothing.  He also reported difficulty with household chores; however, that would relate to limitation of motion caused by the scar.  The examiner characterized the level of severity as mild incomplete paralysis of the thoracic spinal nerve.  The Board agrees with this characterization as it is representative of the Veteran's moderate sensory symptoms, and because the disability is wholly sensory in nature.  This corresponds to a noncompensable rating under DC 8519, which provides evaluations for the long thoracic nerve.  The original rating under DC 7801 allowed for a higher rating; the scar was the predominant disability.  A separate rating cannot be assigned due to the rules against pyramiding.  38 C.F.R. § 4.14.

The Veteran experiences a psychosocial impact associated with the burn scars, in general.  The Board notes he is service-connected for PTSD (also claimed with symptoms of insomnia and depression) secondary to his residual burn trauma scars, and the psychosocial impact he refers to is properly evaluated within that disability, which is not on appeal before the Board.  

The Veteran experiences limitation of motion of the neck associated with the neck scar.  The Veteran is assigned a separate rating for this disability, and it is on appeal before the Board.  It will be discussed in the Remand section below.

In sum, a rating in excess of 40 percent for second and third degree burns of the upper abdomen, thorax, and neck to include sensory loss is not warranted but a separate 80 percent rating for burns of the neck is warranted.

IV.  Third Degree Burns of the Right Upper Extremity to Include Sensory Loss

The Veteran seeks a rating in excess of 20 percent for third degree burns of the right upper extremity to include sensory loss.  The claim for an increased rating was filed on October 11, 2006; the appeal period pre-dates the filing of the claim by one year.  Gaston, 605 F.3d at 982.  For the reasons that follow, the Board finds that a rating in excess of 20 percent is not warranted.

Preliminarily, the Board notes that a 20 percent rating has been in effect since December 4, 1985.  As this is over 20 years, 38 U.S.C. § 1159 is applicable and the rating is also protected under 38 C.F.R. § 3.951(b).  In an April 1996 rating decision, prior to the 20 year mark at which the rating became protected, the RO acknowledged the Veteran's complaints of sensory loss and, accordingly, amended the name of the disability by adding the words "residuals of" to the beginning of the name and "to include sensory loss" to the end of the name.  

In an April 2007 rating decision, after the rating had become protected on December 4, 2005, the RO changed the DC from DC 7801 to DC 8599-7801.  This appears to indicate that the RO classified this disability as an unlisted residual disability that was rated by analogy to DC 7801, the same DC that it was previously rated under.  See 38 C.F.R. § 4.27.  The change in DC did not sever the disability or effectively reduce the rating; thus, there is no violation of 38 U.S.C. § 1159 or 38 C.F.R. § 3.951(b), respectively.

The Veteran underwent a VA examination in January 2007.  The Veteran reported subjective numbness.  On objective examination, two scars were noted.  On the right medial arm, there was an elevated scar measuring about 14 cm. by 5 cm. with disfigurement, hyperpigmentation of more than six square inches, and abnormal texture of more than six square inches.  There was no tenderness, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, inflammation, and edema.  

On the right medial forearm, there was a level scar measuring about 5 cm. by 3 cm. with disfigurement and hyperpigmentation of more than six square inches.  There was no tenderness, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, abnormal texture, inflammation, or edema.  On neurological testing, motor function was within normal limits, sensory function was within normal limits, and bicep and triceps jerk test were both 2+ (normal).  X-ray imaging was performed on the right elbow and showed results within normal limits.

The Veteran underwent a VA examination in September 2013.  In pertinent part, the examiner identified six burn scars located on the left lower lip, neck, right upper arm, right forearm, right hand, and anterior chest.  The Veteran reported that all of the scars are numb and when it is cold outside they become painful and stiff.  The scars were not described as unstable and, as a result, they were not considered painful and unstable.  The results of the physical examination were separated by anatomical area; the following considers the right upper extremity.  The scars on the right upper arm and right forearm were found to be smooth, shiny, and numb to touch with some keloid formation.  The scar on the right upper arm measured 20 cm. by 6 cm., and the scar on the right forearm measured 5 cm. by 4 cm.  Both scars were noted to be deep and nonlinear.

In May 2015, VA received a letter from the Veteran's spouse.  In pertinent part, she described how the nerve pains and burns prevented the Veteran from being able to do simple tasks around the house that require a full stretch or lift of the arms.  She reported that the pain causes increased depression and psychiatric problems, interferes with household and yard maintenance and activity planning, and interrupts sleep.

The Veteran underwent a VA examination in April 2016.  The Veteran underwent a VA examination in April 2016.  With regard to the scars on the right upper extremity and hand and thumb, the examiner found there was injury to cutaneous nerves in the area of the burn due to eschar formation; related symptomatology was not due to an actual peripheral nerve injury.  The symptoms of the right upper extremity were identified as moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  Muscle strength testing of the elbow and wrist showed normal results.  Muscle strength testing of right hand grip and pinch showed abnormal results; however, the examiner indicated that this was related to nonservice-connected carpal tunnel syndrome.  There was no muscle atrophy.  Reflex testing of the biceps, triceps, and brachioradialis showed normal results. Sensory testing, by light touch, of the right shoulder, inner/outer forearm, and hand/fingers showed decreased sensation.  The examiner explained the associated peripheral nerve was the right upper radicular group.  The severity of impairment was described as mild incomplete paralysis.  The examination also noted unrelated cervicalgia affecting both upper extremities and a September 2015 electromyography showed C6/C7 poly radiculopathy that was unrelated to the burn scars as well.

The Veteran underwent a VA examination in March 2017.  The findings were the same as that noted in the September 2013 VA examination report.  The Veteran also reported that he experiences a significant psychosocial impact from the burn scars and disfigurement.  He reported that he does not feel comfortable being around people that do not know him.  Limitation of motion of the right shoulder and elbow were also noted.

The Board first considers the assigned rating under the criteria prior to revision on October 23, 2008.

This disability is currently rated 20 percent pursuant to DC 7801.  DC 7801 evaluates scar disabilities of other than the head, face, or neck based on the size of the scar(s).  In this instance, the Veteran's scars were measured at the January 2007, September 2013, and March 2017 VA examinations.  The scars measured 85 sq. cm. on the January 2007 VA examination and 140 sq. cm. on the September 2013 and March 2017 VA examinations.  Thus, on all three examinations, the combined size of the scars on the right arm and right forearm exceeded 77 sq. cm. but was less than 465 sq. cm.  The scars were considered in combination because they are not in widely separated areas.  See 38 C.F.R. § 4.118, DC 7801, Note (1).  Scars covering an area of this size meet the criteria for a 20 percent rating under DC 7801.  A higher, 30 percent rating is not warranted because the area of the scars has not shown to exceed 465 sq. cm. at any point during the appeal period.

The Board next considers the assigned rating under the criteria after revision on October 23, 2008.

As with prior to the revision of the rating criteria, the current criteria of DC 7801 are based upon the size of the scar.  The ratings available and the criteria - pertaining to size of the scar(s) - required to obtain each particular rating are the same after the revision.  Applying the same facts as noted above, the same conclusion is reached based on the revised criteria.  Accordingly, a 20 percent rating is warranted under the revised criteria.  A higher, 30 percent rating is not warranted because the area of the scars has not shown to exceed 465 sq. cm. at any point during the appeal period.

The 20 percent rating is protected under 38 C.F.R. § 3.951(b).  This means that the DC cannot be changed in an attempt to award a higher rating because that would effectively reduce the current rating to 0 percent and assign a separate rating under a new DC.  Murray, 24 Vet. App. at 420.  Instead, the Board may consider whether separate ratings are available that would afford a higher combined evaluation for this disability.  Esteban, 6 Vet. App. at 261.  

Rating under DC 7800, both before and after the October 23, 2008 revision, is inappropriate because the right upper extremity scars are not of the head, face, or neck.  Under the criteria prior to the October 23, 2008 revision, ratings under DCs 7802, 7803, and 7804 are inappropriate because the scars are not superficial.  Under the criteria after the October 23, 2008 revision, evaluation under DC 7802 is inappropriate because the scar is not superficial; therefore, it is not a qualifying scar.  In a January 2017 rating decision, the RO granted a separate 30 percent rating pursuant to DC 7804 under the new criteria.  While the characterization of the disability indicates that it is secondary to the burns of the right upper extremity, a review of the rationale indicates that it was actually granted based on the existence of five or more scars - right hand and thumb, right forearm, right arm, left inferior lip, and upper abdomen, thorax, and neck - that are painful.  This determination will not be disturbed.

The Veteran experiences neurological impairment from cutaneous nerve damage in the area of the burn associated with the right upper radicular group.  This neurological impairment was considered in the original evaluation of this disability.  Per the April 2016 VA examination report, the symptoms include constant moderate aching pain, moderate paraesthesia, and moderate numbness.  There is also burning, tingling, and itching.  With regard to functional impairment, the Veteran reported that burning, numbness, and tingling pain interfere with his ability to wear clothes so he has to wear loose clothing.  He also reported difficulty with household chores; however, that would relate to limitation of motion caused by the scar.  The examiner characterized the level of severity as mild incomplete paralysis of the right upper radicular group.  This neurological involvement as described by the examiner was inclusive of the Veteran's right hand and thumb burn; in other words, it included the entire right upper extremity.  The Board agrees with the examiner's characterization as it is representative of the Veteran's moderate sensory symptoms, and because the disability is wholly sensory in nature.  This corresponds to a 20 percent rating under DC 8510, which provides evaluations for the upper radicular group.  The original rating under DC 7801 also allowed for a 20 percent rating, and the scar was considered the predominant disability; thus, rating this disability pursuant to nerve damage does not allow for a higher rating.  A separate rating cannot be assigned due to the rules against pyramiding.  38 C.F.R. § 4.14.

The Veteran experiences a psychosocial impact associated with the burn scars, in general.  The Board notes he service-connected for PTSD (also claimed with symptoms of insomnia and depression) secondary to his residual burn trauma scars, and the psychosocial impact he refers to is properly evaluated within that disability, which is not on appeal before the Board.  

The Veteran experiences limitation of motion of the right shoulder and right elbow associated with the scars of the right upper extremity.  The Veteran is assigned separate ratings for these disabilities, and they are on appeal before the Board.  They will be discussed in the Remand section below.

In sum, the Veteran's third degree burns of the right upper extremity to include sensory loss warrant a 20 percent rating.  A higher rating is not warranted.


ORDER

A rating in excess of 10 percent for second degree burns of the right hand and thumb prior to September 10, 2013 is denied.

A 20 percent rating, but no higher, for second degree burns of the right hand and thumb from September 10, 2013 is granted.

A compensable rating for a left inferior lip scar prior to June 8, 2009 is denied.

A rating in excess of 10 percent for a left inferior lip scar from June 8, 2009 is denied.

A rating in excess of 40 percent for second and third degree burns of the upper abdomen, thorax, and neck to include sensory loss is denied.

A separate 80 percent rating for burns of the neck is granted.

A rating in excess of 20 percent for third degree burns of the right upper extremity to include sensory loss is denied.


REMAND

The Veteran seeks increased evaluations for limitation of motion of the neck, right shoulder, and right elbow.  These claims were remanded by the Board in February 2017 in order to, inter alia, schedule the Veteran for a VA examination to determine the current severity of the underlying disabilities.

The Veteran underwent VA examinations for these disabilities in March 2017.  

A review of the examination reports shows that the examiner did not test the joints for pain in both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of motion of the opposite undamaged joint.  Thus, the examination reports do not describe painful motion as required by 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups or after repeated use over time of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e., the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.

A review of the examination reports shows that the examiner was unable to provide an opinion on additional functional loss after repeated use over time without resorting to mere speculation.  The opinion was not based upon all procurable evidence; rather, the examiner indicated that one could not be provided because the Veteran was not being observed under such conditions.  A similar opinion was provided for additional functional loss after flare-ups; however, the examiner additionally noted the Veteran's statement that when it is cold he has flares of pain and stiffness that limit his functional range of motion by approximately 20 percent.  The examiner indicated that the Veteran's statements regarding additional functional loss of flare-ups or after repeated use over time were neither medically consistent nor inconsistent with the examination.  Again, the examiner did not provide his own estimate of functional loss in terms of range of loss of range of motion, or attempt to obtain all procurable information to assist in making such a determination.  

On remand, the AOJ should obtain new VA examinations for evaluation of limitation of motion of the neck, right shoulder, and right elbow, to include proper consideration of § 4.59 and proper assessment of additional functional loss during flare-ups or after repeated use over time.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the current severity of his limitation of motion of the neck, right shoulder, and right elbow.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

Each joint should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary or is not medically appropriate in this case, he or she should clearly explain why that is so.

For each joint, the examiner is asked to express an opinion as to whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use overtime or during flare-ups.  The examiner should assess additional functional impairment in terms of the degree of additional range-of-motion loss, if possible.  

If the Veteran is not being observed during a flare-up or after repeated use over time during the examination, the examiner should still estimate any additional functional impairment based on the evidence of record and the Veteran's lay descriptions of repeated use or flares' severity, frequency, duration, and/or functional loss manifestations.  To be clear, the Veteran should be asked to give a lay description of such characteristics, and the examiner should consider his response in formulating the opinion.

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.  The examiner is further advised that the inability to provide an opinion without resorting to speculation must be based the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner. 

A complete explanation must be provided for all opinions expressed.  The examiner should consider and discuss the pertinent evidence, to include the Veteran's statements.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


